EXHIBIT 10.24

FOIA Confidential Treatment Requested

AMENDMENT NO. 4

TO THE

OEM DISTRIBUTION AND LICENSE AGREEMENT

AMONG

ADOBE SYSTEMS INCORPORATED

AND

ADOBE SYSTEMS SOFTWARE IRELAND LIMITED

AND

ELECTRONICS FOR IMAGING, INC.

EFFECTIVE AS OF January 1, 2006 (“Effective Date”)

This Amendment No. 4 (“Amendment No. 4”) to the OEM Distribution and License
Agreement, dated September 19, 2005 (“Agreement”), is made by and among Adobe
Systems Incorporated, a Delaware corporation having a place of business at 345
Park Avenue, San Jose, CA 95110-2704 (“Adobe Systems”), Adobe Systems Software
Ireland Limited, a company incorporated in Ireland and having a place of
business at Unit 3100, Lake Drive, Citywest Business Campus, Saggart D24,
Dublin, Ireland (“Adobe Ireland”), (both individually in their countries and
collectively referred to as “Adobe”), and Electronics for Imaging, Inc., a
company incorporated in Delaware and having a place of business at 303 Velocity
Way, Foster City, CA 94404 (“Licensee”).

NOW THEREFORE in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:

 

1. Section 8.2 of the Agreement shall be deleted and replaced in its entirety
with the following:

*

 

2. All other terms and conditions of the Agreement will remain in full force and
effect. This Amendment No. 4 may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 as of the
Effective Date.

 

ADOBE SYSTEMS:

ADOBE SYSTEMS

INCORPORATED

  

ADOBE IRELAND:

ADOBE SYSTEMS SOFTWARE

IRELAND LIMITED

  

LICENSEE:

ELECTRONICS FOR IMAGING,

INC.

/s/ Michael L. Fancher

Authorized Signature

  

/s/ David Liddy

Authorized Signature

  

/s/ John Ritchie

Authorized Signature

Michael L. Fancher

Printed Name

  

David Liddy

Printed Name

  

John Ritchie

Printed Name

Director Revenue Assurance

Title

  

Authorised Signatory

Title

  

CFO

Title

05/31/2006

Date

  

06/02/2006

Date

  

05/31/06

Date